          Case 1:21-cr-00117-TFH Document 16-10 Filed 04/01/21 Page 1 of 2




3/22/21

To whom it may concern.

My name is Cullen Stone, I am a devoted father to a little boy named Jaxon, I just recently started my
own business in the Oil & Gas industry, and I am writing this character witness statement for my brother
and my close friend Alex Harkrider. I am fully aware of his current situation and the charges that are
pending against him.

Alex and I have known each other since may 2020. We hit it off immediately, the loyalty/friendship he
had to offer matched my own and I knew it was genuine just from his military background. I have
multiple friends with military backgrounds which have all given me a place to sleep and a meal to eat if I
was ever in need of either. Alex has a love for many things such as: helping/rescuing civilians during
natural disasters, cooking meals for those he’s helped rescued, taking his dog Opie on nature hikes or
just to the lake so she can stretch her legs, spending time with his son outdoors teaching him proper
work ethic and discipline, growing and raising exotic pepper plants, making others laugh and smile
effortlessly, spending time with his mother and son watching shows like the mandalorian. Alex was Co-
founder and devoted volunteer to a non profit organization known as “rescue the Universe”. He was
also a War Hero that received a key to the city when he returned home permanently from his line of
duty. Alex took me in during a time where I had nowhere to go. I lived with my mother and step-father
at the time and had a lot of personal/family issues taking place at home. He didn’t ask for details or for
rent, he just said “stay here as long as you need to man, I’ll help you any way I can”. Believe it or not
Alex rarely ever left the house unless it was family related, for his dog, or for his organization. I
wholeheartedly believe with every fiber in my body that Alex is not the man that he has been portrayed
to be, and is not the man he has mistakenly portrayed himself. He is the most loyal and committed
friend I have ever had, you will never stand alone or lack loyalty in your life as long as Alex is in it. Alex
was exposed to the idea of going to Washington to protest by a fellow Marine veteran/friend. This so
called friend has taken advantage of Alex’s loyalty on multiple occasions. but Alex is blinded by his need
to find purpose, he wants to fill the void that’s been left from leaving the military. I think he feels this
feat can be accomplished with or through his fellow marine that he accompanied to Washington. I’m
not saying he is innocent or trying to convince you that he wasn’t capable of the charge related
incidents. But I am saying that his loyalty was taken advantage of.

I believe the incarceration of Alex Harkrider would devastate his family/friends as well as destroy him
emotionally/mentally. I think Alex has much more to offer as a free man, I have full intentions of offering
him a full time job when/if he gets out. My line of work is strenuous, difficult, and nothing short of hard
labor. I live with Alex, I’ve up-kept his home while he’s been away cleaning and remodeling the things
he’s always wanted done since I met him. I do these things in hope for a fresh start when he returns, a
new chapter with a chance of redemption. He is a blessing to all who know him personally. I vow to hold
him to a higher standard as I always have. Even when he’s got nothing to give, he offers everything he
has. I want to thank you for your time and consideration regarding my statement. If there is anything at
all I can help with or clarify you may contact me on my personal cell (903)-754-3929 or my work cell
(903)-263-1775.

Yours sincerely,

R. Cullen Stone
Case 1:21-cr-00117-TFH Document 16-10 Filed 04/01/21 Page 2 of 2
